PER CURIAM.
This Court issued its Alternative Writ of Mandamus and Rule Nisi in Prohibition in this cause. Response and return thereto have been filed by the respondents together with their respective briefs and oral argument has been heard.
That in full consideration of the foregoing this Court is of the opinion and so hold that there is no legal basis shown for the issuance of a Preemptory Writ of Mandamus in said cause in that the act sought to be coerced is discretionary and not purely ministerial and therefore the Alternative Writ heretofore issued is hereby discharged.
It appearing from the record that the Board had completed the action prayed *678to be prohibited, prohibition will not lie and the petition therefor is hereby denied.
JOHNSON, C. J., and WIGGINTON, J., concur.
SPECTOR, J., dissents.